DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 
Claims 2, 4-6, 10, 12, 14 and 16-18 are cancelled.  
Claims 1, 3, 7-9, 11, 13, 15 and 19-20 are pending. 

Allowable Subject Matter
Claims 1, 3, 7-9, 11, 13, 15 and 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9 and 13 are allowed since there is no prior teaches a display panel, wherein 
the orientation layer comprises indentation portions and support protrusions, orthographic projections of the support protrusions on the subpixel units are outside the opening areas, the support protrusions include first support protrusions and second support protrusions, orthographic projections of the first support protrusions and the second support protrusions on the subpixel units are respectively located at two sides of the opening areas in a first direction, the first direction is a direction perpendicular to one of a data line and a gate line of the array substrate; and 
the support columns include main support columns and auxiliary support columns, orthographic projections of both the main support columns and the the orthographic projections of the main support columns and the auxiliary support columns are located at one side of the opening areas in a second direction perpendicular to the first direction, wherein the main support columns are within at least some of the indentation portions, and a height of the main support column is larger than a height of the auxiliary support columns and smaller than a sum of the heights of the auxiliary support columns and the support protrusions, 
the auxiliary support columns contact top ends of the first support protrusions and top ends of the second support protrusions to prevent the support columns from contacting indentation portions of the orientation layer corresponding to said opening areas.  

Claims 3, 7-8, 11, 15 and 19-20 are allowed since they depend on the allowed claims 1, 9 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871